COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00033-CR


LAWRENCE DONOVAN                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

        FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                                   OPINION
                                     ----------

                                  Introduction

      In this direct appeal from a judgment adjudicating guilt, Appellant Lawrence

Donovan claims that the trial court violated his due process rights when it revoked

his community supervision (probation) for violating terms to which he had

acquiesced for over a year. We affirm.
                   Background Facts and Procedural History

      In 2004, a grand jury indicted Appellant for aggravated sexual assault and

indecency with a child. In 2006, Appellant pled no contest to injury to a child in

exchange for five years’ deferred-adjudication probation. The trial court specifically

found Appellant not guilty of aggravated sexual assault and indecency with a child

and granted his motion to expunge the records relating to those counts.1

      The trial court judge was replaced after the next election. In March 2008, his

successor extended Appellant’s probation and modified its terms to require that

Appellant submit to an evaluation for sex-offender treatment and successfully

complete the prescribed treatment. There is no record that Appellant objected to

these terms at the time they were imposed.2

      In August 2008, Appellant first met with Michael Strain, an approved sex-

offender treatment provider, and began group-counseling sessions that September.

Strain testified that successful completion of the treatment program generally


      1
       The parties seem to agree that Appellant was not entitled to an expunction
but that the expunction order has not been rescinded. See Tex. Code Crim. Proc.
Ann. art. 55.01(c) (West Supp. 2011) (prohibiting expunction for person convicted or
subject to prosecution for offense arising from same criminal episode as offense for
which expunction sought).
      2
       The clerk’s record shows that Appellant filed a motion to modify the
conditions of his probation on February 2, 2009, asserting that the sex-offender-
treatment requirements violated due process. There is no record, however, that
Appellant presented his motion to the trial court or that the trial court ruled on it.
Appellant’s counsel conceded at the adjudication hearing that no objection was
made to the modified conditions and that Appellant attempted to fully comply with
them.


                                          2
requires that probationers meet thirty goals over a three-year period but that some

goals may be waived to accommodate individual circumstances. For instance, the

goal of admitting responsibility for a sex offense is commonly waived for persons on

probation for non-sex offenses.3 Strain testified that the trial court had instructed

him not to require Appellant to admit that he had committed a sex offense.

      In his first year of treatment, Appellant completed eight treatment goals. On

August 24, 2009, at a conference between the trial court, prosecutor, Appellant’s

counsel, Appellant’s probation officer, and Strain, all agreed that Appellant could

meet the program goals without mentioning or admitting guilt for the expunged sex

offenses. The trial court concluded that Appellant would not be required to assume

responsibility for those offenses but that he would be required to continue sex-

offender treatment and complete its goals. By February 2010, Appellant had

completed eleven treatment goals.

      On February 3, 2010, Appellant told Strain that he would not discuss the

expunged offenses during treatment sessions because it was illegal for him to do so.

Strain’s recollection of the trial court’s instructions was that Appellant was not

required to admit responsibility for the original charged offenses but not that it would

be illegal to discuss them. He told Appellant that if it was illegal to discuss the

sexual nature of the original charges, he was uncertain whether any useful



      3
       Strain estimated that ten to fifteen percent of defendants in sex-offender
treatment are not charged with sex offenses.


                                           3
treatment work could be done, and pending some clarification of the matter, he

discontinued Appellant’s treatment.

      Appellant testified that his attorneys met with the trial court on February 8,

2010, and that the trial court indicated that it wanted to hear from the probation

department on the issue. Appellant’s probation supervisor, Mayra Pinedo, testified

that she stressed to Appellant that while the matter was pending review he still

would be held accountable for meeting his treatment goals by the second-year

deadline. She further testified that she offered for him to choose another approved

provider so that he could complete the goals. Appellant refused Pinedo’s offer to

attend treatment with another provider and did not attend any further treatment

sessions before the second-year treatment deadline.

      The State filed its petition to adjudicate on October 20, 2010, alleging that

Appellant had violated his probation by not attending sex-offender treatment and not

completing two-thirds of his treatment by the two-year deadline. After a four-day

hearing, the trial court granted the State’s petition, adjudicated Appellant’s guilt,

revoked his probation, and sentenced him to four years’ confinement.

                                    Discussion

      Appellant contends that the trial court abused its discretion by revoking his

probation upon finding that he failed to attend and complete sex-offender treatment

as ordered because in Ex parte Evans, 338 S.W.3d 545 (Tex. Crim. App. 2011), the

court of criminal appeals “severely curtailed the requirement of Sex Offender

Treatment for parolees convicted of non-sex offenses (there, such as here, Injury to


                                         4
a Child.).”   Appellant concedes that Evans allows for situations in which a

probationer or parolee can be required to attend and complete sex offender

treatment as a condition of probation or release, respectively. He appears to argue,

however, that he was denied due process when the trial court modified his probation

to require him to attend and complete sex offender treatment and that he was only

required to submit to these conditions because he had originally been charged with

a sex offense. He stresses that the trial court found him not guilty of the originally

charged sex offenses that were later expunged.

       But this curious history has no bearing on the dispositive issue in this case

because whatever merit may lie in Appellant’s contentions, Evans did not alter, nor

does Appellant claim that it altered, the rules for preserving error. It is still the law in

this state that a defendant may forfeit constitutional complaints by not raising them

in the trial court. Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008), cert.

denied, 555 U.S. 1105 (2009); Alexander v. State, 137 S.W.3d 127, 130–31 (Tex.

App.––Houston [1st Dist.] 2004, pet. ref’d) (holding that a due process complaint

was forfeited by failure to assert the complaint in the trial court).4




       4
        Clearly, the dissent disapproves of the trial court’s handling of this matter.
And while the majority, too, may not agree with adding sex-offender conditions to
probation for a non-sex offense, principles of judicial restraint, the rules of error
preservation, this court’s precedents and those from the court of criminal appeals all
compel us to resist the temptation to reach out and substitute our judgment for the
trial court’s on issues that––no matter how compelling––are not preserved for our
review.


                                             5
      To preserve error for appellate review, a party must make a timely and

specific objection or motion at trial, and there must be an adverse ruling by the trial

court. Tex. R. App. P. 33.1(a); Aldrich v. State, 104 S.W.3d 890, 894–95 (Tex.

Crim. App. 2003). In Speth v. State, the court of criminal appeals held that to

complain about a probation condition on appeal, an appellant must have first

challenged the condition in the trial court. 6 S.W.3d 530, 534 (Tex. Crim. App.

1999), cert. denied, 529 U.S. 1088 (2000). In Speth, the court of criminal appeals

also stated that conditions of probation that are not objected to are affirmatively

accepted. Id.

      In Rickels v. State, the court of criminal appeals recognized an exception to

this general rule of preservation when a defendant does not have an opportunity to

object to the probation condition in the trial court at the time the condition is

imposed. 108 S.W.3d 900, 902 (Tex. Crim. App. 2003). In Rickels, the trial court

modified a probation condition without a hearing and Rickels had no opportunity to

object to this modification in the trial court. Id. In this circumstance, the court of

criminal appeals addressed the merits of Rickels’s appeal, even though he raised

the issue for the first time on appeal. Id.; see also Pearson v. State, 994 S.W.2d
176, 179 (Tex. Crim. App. 1999) (stating that when defendant does not have

opportunity to object at sentencing hearing, a motion for new trial preserves error).

      Here, the Rickels exception does not apply because the record shows that

Appellant had the opportunity to object to the modified conditions. He and the trial

judge both signed the conditions. Almost a year afterward, Appellant took steps to


                                          6
object to the conditions, filing a motion to modify, in which he contended that the

conditions violated due process, but the record does not show that he ever

presented his motion to the trial court or had it ruled on.

      The record does show, however, that Appellant’s lawyers had a conference

with the trial court after Appellant had complied with the conditions for a year, and

that during that conference the trial court agreed to waive the treatment goal of

Appellant’s admitting responsibility for a sex offense. Moreover, at the adjudication

hearing Appellant’s counsel announced ready and did not argue the issue they now

present on appeal. And although counsel for Appellant mentioned in passing at the

adjudication hearing that Appellant objected to “being labeled as a sex offender,” he

conceded that Appellant did not object to the conditions of having to submit to a sex

offender treatment evaluation and to complete the prescribed treatment. 5 Further,

at the conclusion of the adjudication hearing, counsel urged the trial court to

maintain Appellant on probation and acknowledged that Appellant was bound to

comply with the conditions if the trial court did so.

      5
       Addressing the trial court at the adjudication hearing, counsel said,

              [W]hen you ordered that Mr. Donovan go into sex offender
      treatment, there was no objection to that. He attempted to do exactly
      what you asked him to do. It seems that he was doing all right in that
      until the issue came up about the expunction. . . .

              All we’re saying is . . . tell us . . . how you want this finished, and
      let Mr. Donovan finish these goals so he can complete what you’ve
      asked him to do. Even though we’re – we really object to the fact that
      he is being labeled as a sex offender, let’s put that aside for a moment
      and say help us . . . and then let him finish the probation.


                                            7
      Because the record shows that Appellant did not object to the complained-of

conditions by pursuing his motion to amend as a prerequisite to filing an application

for writ of habeas corpus6 or by presenting written objections to the trial court at any

point between the time the conditions were imposed and the adjudication hearing––

despite his being well-represented by counsel and having multiple opportunities to

do so––we hold that Appellant has forfeited his claims for review. Accordingly, we

overrule all of his points and affirm the trial court’s judgment. See Rickels, 108
S.W.3d at 902, Speth, 6 S.W.3d at 534; Jackson v. State, No. 02-09-00258-CR,

2010 WL 5186811, at *4–5 (Tex. App.––Fort Worth Dec. 23, 2010, no pet.) (mem.

op., not designated for publication); see also Beatty v. State, No. 01-08-00335-CR,

2010 WL 2133870, at *11 (Tex. App.––Houston [1st Dist.] May 27, 2010, pet. ref’d)

(mem. op., not designated for publication); Harrison v. State, No. 05-08-01362-CR,

2009 WL 3631820, at *3 (Tex. App.—Dallas Nov. 4, 2009, pet. ref’d) (not designated

for publication).




      6
       See Tex. Code Crim. Proc. Ann. art. 11.072, § 3(b) (West 2005).


                                           8
                                       Conclusion

      Having overruled all of Appellant’s points, we affirm the trial court’s judgment.



                                                     LEE GABRIEL
                                                     JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DAUPHINOT, J. filed a dissenting opinion.

PUBLISH

DELIVERED: July 26, 2012




                                          9
                            COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-11-00033-CR


LAWRENCE DONOVAN                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                            DISSENTING OPINION

                                     ----------

      Respectfully, I cannot agree with the majority’s conclusion that “despite his

being well-represented by counsel and having multiple opportunities to do

so[,] . . . Appellant has forfeited his claims for review.”1 The majority does not

explain how Appellant could object when his lawyer did not. Nor does the majority

explain how Appellant could know that Michael Strain, who is neither a judge nor a

community supervision officer, would have the power to create conditions of
      1
       Majority op. at 8.
community supervision that were never ordered by the trial court except by general

delegation. Appellant argues that the trial court abused its discretion by revoking his

community supervision. I would hold that Appellant is correct.

      Appellant was charged by indictment with one count of aggravated sexual

assault of a child under seventeen years of age and one count of indecency with a

child by contact. The indictment was amended by interlineation to add a third count

of bodily injury to a child. Appellant entered his plea of nolo contendere to count

three of the indictment pursuant to a plea agreement, and the trial court explicitly

acquitted Appellant of the two sexual offenses. The trial court placed Appellant on

deferred adjudication community supervision for five years. The trial court also

entered an order expunging the records pertaining to the two sexual offenses.

There is no record of any opposition by the State to the expunction order. The

expunction order itself, however, was inexplicably destroyed.

      Subsequently, the trial judge was defeated for reelection, and the new trial

judge amended the conditions of Appellant’s community supervision to include a

requirement that Appellant serve time in jail as a condition of community supervision

and that he complete sex offender treatment. The record reflects no grounds for the

amendment that had not been before the prior trial judge. Nor does the record

reflect whether the amendment was ordered in court or in the community

supervision office, whether Appellant was informed that he could object to the

amendment or seek advice of counsel, or whether he was represented by counsel

when the new trial judge amended the conditions of community supervision.


                                          2
      A timeline is necessary to fully understand the issues of forfeiture and

preservation:

      August 23, 2006         Appellant was acquitted of sexual offenses,
                              convicted of injury to a child, placed on deferred
                              adjudication community supervision for five years,
                              and served with conditions of community
                              supervision. He was not placed on the sex
                              offender caseload. At some point, by agreement
                              with the district attorney’s office, an expunction
                              order was entered regarding the sex offenses.

      August 25, 2006         The trial court modified conditions of community
                              supervision from “Do not use, possess, or
                              consume any alcoholic beverage” to “No excessive
                              consumption of any alcoholic beverage.”

      March 24, 2008          The new trial judge extended community
                              supervision for one year and modified conditions of
                              community supervision to “Do not use, possess or
                              consume any alcoholic beverage. Do not refuse a
                              breath, blood, urine or field sobriety test as
                              requested by a peace officer or supervision
                              officer.”

      March 24, 2008          The new trial judge amended community
                              supervision conditions to place Appellant on the
                              sex offender caseload and to require him to
                              comply with all terms and conditions of the sex
                              offender caseload except registration as a sex
                              offender.

      November 17, 2008       The new trial judge amended conditions of
                              community supervision to require “Confinement
                              TCJ as COP 16 days begins Nov. 21, 2008
                              Fridays by 9 pm and out Mondays by 5 am.”

      December 1, 2008        The new trial judge amended conditions of
                              community supervision to change the dates of
                              work-release, which she had imposed on
                              November 17, 2008.



                                      3
      February 2, 2009          Appellant’s attorney filed “DEFENDANT’S
                                MOTION FOR MODIFICATION OF CONDITIONS
                                OF PROBATION.” Appellant’s motion states that
                                “the only reason his conditions of probation were
                                amended to require successful completion of the
                                sex offender treatment program was because of
                                Judge Westfall’s concern over the Community
                                Supervision Community Development’s report to
                                her that [Appellant] had originally been charged
                                with sex offenses—the same offenses for which he
                                had been found not guilty, and for which the
                                Tarrant County District Clerk’s Office records were
                                expunged.”       This statement was never
                                controverted by the State.

      August 24, 2009           En camera meeting with lawyers occurred.

      October 20, 2010          The State filed its “FIRST PETITION TO
                                PROCEED TO ADJUDICATION.” The trial court
                                issued an alias capias for the arrest of Appellant
                                and ordered him held without bond.

      October 26, 2010          Appellant’s attorney entered a notice of
                                representation. The trial court set bond and
                                imposed conditions.

      November 3, 2010          The warrant for Appellant’s arrest was executed.

      January 7, 2011           The hearing on the State’s motion to proceed to
                                adjudication began.

      January 18, 2011          The trial court granted the State’s motion,
                                adjudicated Appellant’s guilt, and imposed a four-
                                year sentence.

      Appellant participated in the sex offender treatment program until he was

required to discuss the facts of the two offenses of which he had been acquitted.

Michael Strain had been given a copy of the offense report containing descriptions

of the expunged offenses as well as descriptions of the offense of which Appellant



                                        4
had been convicted. When Strain told Appellant that he would have to discuss the

facts of the allegations upon which the expunged offenses were based, Appellant

told Strain that it was illegal for him to comply with Strain’s requirement. The

majority does not address this issue, holding, instead, that Appellant did not object.

Although his lawyer did not object until he had opportunity, Appellant clearly

objected when he told Strain that he could not comply with Strain’s directive.

Appellant was not in court, and there is no showing that he was aware of the proper

procedure for complaining about a condition of community supervision or that he

knew the proper vehicle for lodging a legally valid objection. But Appellant was

correct when he told Strain that it was illegal for him to discuss expunged cases.

      Article 55.03 of the Texas Code of Criminal Procedure provides,

             When the order of expunction is final:

                 (1) the release, maintenance, dissemination, or use of the
      expunged records and files for any purpose is prohibited;

                   (2) except as provided in Subdivision (3) of this article, the
      person arrested may deny the occurrence of the arrest and the
      existence of the expunction order; and

                   (3) the person arrested or any other person, when
      questioned under oath in a criminal proceeding about an arrest for
      which the records have been expunged, may state only that the matter
      in question has been expunged.2

As the majority acknowledges,

      Strain’s recollection of the trial court’s instructions was that Appellant
      was not required to admit responsibility for the original charged

      2
       Tex. Code Crim. Proc. Ann. art. 55.03 (West 2006).


                                          5
      offenses but not that it would be illegal to discuss them. He told
      Appellant that if it was illegal to discuss the sexual nature of the original
      charges, he was uncertain whether any useful treatment work could be
      done, and pending some clarification of the matter, he discontinued
      Appellant’s treatment.3

      That is, Appellant did not abandon Strain’s program. Strain abandoned him

because Appellant understood article 55.03 to mean that dissemination of the facts

and allegations contained in the expunged records was prohibited. The trial court

did not explain to Appellant how the statute did not apply to him.                    Other

requirements of the sex offender caseload included detailed discussions of

Appellant’s sexual history, polygraph tests regarding sexual activity, and other

admissions regarding “victims.”

      Like the applicant in Ex parte Evans, who was successful on parole for

eighteen months before the Texas Department of Criminal Justice unlawfully added

sex offender conditions to his conditions of parole,4 Appellant was doing well on

community supervision until the trial court amended his conditions to place him on

the sex offender caseload. The new trial judge clearly stated on the record that she

did not agree that the expunction should have been granted by the prior trial judge.

Her statements included, “So he got an illegal expunction.” She also referred to it as

a “baseless expunction.” She maintained her position, despite the facts that, as




      3
       Majority op. at 3–4.
      4
       338 S.W.3d 545, 546, 553, 556 (Tex. Crim. App. 2011).


                                           6
pointed out to her, the district attorney’s office had agreed to the expunction, and it

had not been appealed.

      When Appellant was placed on the sex offender caseload, he was apparently

in compliance with the conditions of his community supervision. He had a long-

standing ministry with the Roman Catholic Church, was a decorated Air Force

veteran who had served during the Vietnam War era, and was employed as a

nuclear physicist with the United States Nuclear Regulatory Commission. He had

earned two masters degrees and had received a bachelor of science and physics

degree from Duke University. As was the case for the applicant in Ex parte Evans,5

Appellant’s life quickly went downhill after being placed on the sex-offender

caseload.

      Due process requires a rational relationship between the offense and the

obligations of community supervision. If restitution is ordered, a defendant may be

ordered to pay restitution only to the complainants in the cases of which he was

actually convicted.6 There must be not only a rational relationship between the

offense and the conditions of community supervision but also recognition of the

constitutional rights of the probationer. A probationer cannot be ordered to do an




      5
       Id. at 548.
      6
Mart. v. State, 874 S.W.2d 674, 677 (Tex. Crim. App. 1994).


                                          7
act that violates his constitutional rights as balanced with the goals of community

supervision.7

      The record does not reflect any action by Appellant that justifies the trial

court’s transferring him to the sex offender caseload. From the record, the transfer

appears to have been ordered because the new trial judge did not agree with the

ruling of the former trial judge in acquitting Appellant of the two sex offenses and

granting the agreed-upon expunction.

      The State argues, and the majority holds, that Appellant should have objected

to the amended conditions of community supervision. But the order provides no

notice to Appellant that he would be required to discuss sex offenses of which he

had been acquitted as well as possible offenses with which he had never been

charged. When Appellant learned that he was expected to admit to those offenses,

he objected to Mike Strain. The trial judge did intervene, then, to countermand

Strain’s requirement that Appellant actually admit to the offenses of which he had

been acquitted.

      The record does not reflect that Appellant was represented by counsel when

the trial court amended his conditions of community supervision or even that the

amendment occurred in open court. Nor is there any indication that Appellant was

aware either of his ability to object or of what the amendments to his conditions of



      7
        Ex parte Dangelo, 339 S.W.3d 143, 148–49 (Tex. App.—Fort Worth 2010),
aff’d, Nos. PD–0769–11, PD–0770–11, 2012 WL 2327813 (Tex. Crim. App. 2012).


                                         8
community supervision entailed. As the Supreme Court of the United States

explained in regard to statements made in response to custodial interrogation,

      The abdication of the constitutional privilege—the choice on his part to
      speak to the police—was not made knowingly or competently because
      of the failure to apprise him of his rights; the compelling atmosphere of
      the in-custody interrogation, and not an independent decision on his
      part, caused the defendant to speak.

            ....

             At the outset, if a person in custody is to be subjected to
      interrogation, he must first be informed in clear and unequivocal terms
      that he has the right to remain silent. For those unaware of the
      privilege, the warning is needed simply to make them aware of it—the
      threshold requirement for an intelligent decision as to its exercise.
      More important, such a warning is an absolute prerequisite in
      overcoming the inherent pressures of the interrogation atmosphere. It
      is not just the subnormal or woefully ignorant who succumb to an
      interrogator’s imprecations, whether implied or expressly stated, that
      the interrogation will continue until a confession is obtained or that
      silence in the face of accusation is itself damning and will bode ill when
      presented to a jury. Further, the warning will show the individual that
      his interrogators are prepared to recognize his privilege should he
      choose to exercise it.

             The Fifth Amendment privilege is so fundamental to our system
      of constitutional rule and the expedient of giving an adequate warning
      as to the availability of the privilege so simple, we will not pause to
      inquire in individual cases whether the defendant was aware of his
      rights without a warning being given. Assessments of the knowledge
      the defendant possessed, based on information as to his age,
      education, intelligence, or prior contact with authorities, can never be
      more than speculation; a warning is a clearcut fact. More important,
      whatever the background of the person interrogated, a warning at the
      time of the interrogation is indispensable to overcome its pressures and
      to insure that the individual knows he is free to exercise the privilege at
      that point in time.

             The warning of the right to remain silent must be accompanied
      by the explanation that anything said can and will be used against the
      individual in court. This warning is needed in order to make him aware


                                          9
      not only of the privilege, but also of the consequences of forgoing it. It
      is only through an awareness of these consequences that there can be
      any assurance of real understanding and intelligent exercise of the
      privilege. Moreover, this warning may serve to make the individual
      more acutely aware that he is faced with a phase of the adversary
      system—that he is not in the presence of persons acting solely in his
      interest.8

      A defendant in a criminal case does not lose his right against self-

incrimination under either the Constitution of the United States or the Constitution of

the State of Texas when he is placed on community supervision.9 Yet the trial court

granted the State’s motion to proceed to adjudication because Appellant refused to

discuss underlying facts of the cases of which he had been acquitted and which had

been expunged and refused to discuss sexual activity that might reveal acts for

which he could be criminally prosecuted.        Essentially, the trial court revoked

Appellant’s community supervision and proceeded to adjudication of his guilt

because he invoked his constitutional right not to provide evidence against himself,

resulting in Strain’s expelling Appellant from his sex offender program.

      I would hold that the trial court abused its discretion (1) by placing Appellant

on the sex offender caseload, (2) by ordering, without hearing or benefit of counsel,

jail confinement as a condition of community supervision, (3) by delegating to Mike

Strain the authority to set the conditions of community supervision, (4) by requiring

Appellant to discuss the details of offenses of which he had been acquitted and the


      8
        Miranda v. Arizona, 384 U.S. 436, 465–69, 86 S. Ct. 1602, 1623–25 (1966)
(citations omitted).
      9
       Dangelo, 2012 WL 2327813, at *4.

                                          10
records which had been expunged, and (5) by requiring Appellant to discuss

uncharged sexual activity which could have been illegal. I would also hold that the

trial court abused its discretion by revoking Appellant’s community supervision

because of his attempt to comply with article 55.03. That is, I would hold that the

trial court abused its discretion by revoking Appellant’s community supervision and

proceeding to adjudication because the trial court found that Appellant, who had not

been convicted of a sex offense, had failed to comply with the sex offender caseload

conditions promulgated by a person who was neither a judge nor a community

supervision officer and based on records which had been ordered expunged and

Appellant’s refusal to reveal facts that could lead to his criminal prosecution.

      Because the majority does not so hold, I must respectfully dissent.



                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PUBLISH

DELIVERED: July 26, 2012




                                         11